Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23 – 31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Ono et al. (JP H1129367 A) and McMurtry (U.S. No. 4,158,919) which teach the claimed invention however fail to disclose the limitations of “…wherein the holding mechanism includes a holding tube to secure a writing instrument firmly by at least one adjusting means, and a shaft, wherein the shaft is engaged to a cylindrical block member…”, “…wherein the cylindrical block member is secured to the shaft by at least one adjusting 2means and a rotatable lever arm is secured to cylindrical block member by an adjusting means to allow the rotatable lever arm to rotate freely” (see for instance Fig. 6 showing the arrangement of the shaft and the rotatable lever arm to the top and bottom cylindrical block members) in combination with all the remaining limitations as required by the independent claims 23 and 24.  
Hence the prior art of records fail to teach the invention as set forth in claims 23 - 31 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 08/20/2020 pp. 9 – 13 and 01/03/2020 pp. 7 - 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861